453 F.2d 753
UNITED STATES of America, Plaintiff-Appellee,v.Lauro Arellanes MOLINA, Appellant.
No. 71-2303.
United States Court of Appeals,Ninth Circuit.
Feb. 7, 1972.

John N. Politis (argued), of Politis & Bua, San Diego, Cal., for appellant.
Catherine A. Chandler, Asst. U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Stephen G. Nelson, Chief, Crim. Div., Douglas G. Hendricks, Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this importation of heroin case is affirmed.


2
The main question on appeal is the rejection of an offer of proof.  We find the offer of proof was too speculative.  And, if the offer was to prove certain common practices of prosecutors, it was irrelevant.  If it was an offer to prove some of the history of this case, it was an attempt to invade a lawyer-client relationship by questioning a lawyer about a matter concerning his client without a suggestion that the client was willing.  (It really seems that the offer sought to prove custom and usage in criminal prosecutions.)